Citation Nr: 1404134	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  09-26 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a non-displaced fracture of the right acetabulum (right hip disability), to include a rating in excess of 20 percent earlier than March 12, 2012.  

2.  Entitlement to a rating in excess of 10 percent for traumatic brain injury (TBI) earlier than October 23, 2008.  

3.  Entitlement to service connection for a right hand disorder, to specifically include service connection for the residuals of a fracture of the right fourth metacarpal.

4.  Entitlement to service connection for a right ankle disorder.

5.  Entitlement to service connection for a right leg disorder.

6.  Entitlement to service connection for a left leg disorder.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU) based on residuals of a TBI, prior to October 2008.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and a friend


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from August 1975 to August 1979.  

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2007 rating decision. 

In November 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge, a transcript of the hearing is of record.

In this case, the issues of service connection for residuals of a fracture of the fourth metacarpal and whether new and material evidence had been presented to reopen a claim of entitlement to service connection for a right hand disability were separately certified to the Board.  At the November 2012 hearing, the Veteran was asked what the matter was with his right hand to which he asserted that he fractured two fingers in his right hand in service, including the fourth metacarpal.  Essentially, he proffered that the claims for right hand and 4th metacarpal were the same disability.  He did not identify a separate right hand injury, or provide a separate diagnosis of a right hand disability.  As such, the Board concludes that it is most appropriate and expedient to address these two issues together, as entitlement to service connection for a right hand disability, to include residuals of a fracture to the 4th metacarpal. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence.  In doing so, it was discovered that there was a VA aid and attendance examination conducted in November 2013.  However, because this examination does not specifically address any of the disabilities discussed in this appeal, the Veteran is not felt to be prejudiced by the Board's decision of his claim without first seeking a waiver of Agency of Original Jurisdiction (AOJ) consideration.  This conclusion is supported by the Veteran's indication in August 2012 that he wished to waive any further delays and send his case to the Board.

The issue of TDIU based on TBI residuals earlier than October 2008 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's right hip disability was shown to be moderate prior to March 2012 and marked thereafter; there is no showing of hip ankylosis, nonunion of the femur, or flail joint; and the Veteran has consistently demonstrated range of motion in excess of 50 degrees even considering pain and other functional limiters. 

2.  Prior to October 23, 2008, the Veteran's TBI was manifested by purely subjective complaints such as headaches and was not manifested by any purely neurological disabilities.

3.  The Veteran is not shown to have fractured the fourth metacarpal bone in his right hand during service, and no right hand disability, other than residuals of a fifth metacarpal bone fracture, has been linked to the Veteran's military service.

4.  Right ankle, right leg, and left leg disorders are not shown to be the result of the Veteran's military service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for a right hip disability, to include a rating in excess of 20 percent earlier than March 12, 2012, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes (DCs) 5250-5255 (2013). 

2.  The schedular criteria for a rating in excess of 10 percent for a traumatic brain injury (TBI) earlier than October 23, 2008 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, DCs 8045 (2006).

3.  The criteria for service connection for a right hand disability to include the residuals of a fracture of the right fourth metacarpal have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013). 

4.  The criteria for service connection for a right ankle, right leg, and left leg disorders have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.
 
The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
Right Hip

In May 2006, the Veteran filed a claim seeking an increased rating for his right hip disability, stating that it was causing pain and problems.  The Veteran's right hip disability (a residual of a non-displaced fracture of the right acetabulum) is currently rated at 30 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5255.  Prior to March 12, 2012, the Veteran's right hip disability was rated at 20 percent.

During the course of his appeal, the Veteran has undergone a series of VA examinations of his right hip, but he has not sought much, if any, VA or private treatment for his right hip.  The Board will briefly review the evidence of record during the course of the appeal and will then turn to a discussion of whether a higher rating is warranted under any potentially applicable Diagnostic Code.

The Veteran was provided with a VA examination in July 2005 at which he was noted to walk with a cane.  The examiner noted that the Veteran sat in a chair as his history was recorded, and observed that during this time, the Veteran was bent over such that his right hip was flexed to approximately 110 degrees without any apparent right hip pain.  However, on formal range of motion testing, the examiner observed that the Veteran claimed to be unable to flex his right hip beyond 70 degrees, at which point he began to grimace and demonstrate severe discomfort at attempted further flexion.  The examiner noted that abduction of the right hip was also extremely limited on formal testing with range of motion from 0-20 degrees at which point the Veteran stated he was unable to abduct his hip any further.  Adduction was from 0-10 with the same subjective complaints of pain.  The examiner stated that because of the internal inconsistency between the observed hip flexion to 110 degrees while sitting and the absolute inability to flex to more than 70 degrees on formal testing, the examiner stated that he was unable to answer the question of where painfree motion stopped.  The examiner then tested the Veteran's shoulder, which is relevant to this adjudication in that the examiner again observed a significant component of symptom magnification.  The examiner stated that he was unable to make a statement as to the Veteran's pain weakness, stiffness, fatigability, and lack of endurance etc., because he considered the Veteran's statements as to his current condition to be inconsistent and unreliable.  

The Veteran was provided a second VA examination in September 2006 with a different examiner, who observed the Veteran rise with minimal difficulty when in the waiting room, and ambulate with a cane quite comfortably with minimal discomfort.  During the examination, the Veteran voiced complaints of hip pain, but again the VA examiner (a different examiner than at the July 2005 VA examination) found definite signs of pain magnification.  The Veteran voiced subjective complaints of constant severe pain in his right hip, but the VA examiner noted that the Veteran walked comfortably with his cane.  The Veteran claimed that he could not sit for more than half an hour, stand for more than 10 minutes or walk for more than 5 minutes due to his right hip pain, but the examiner observed that during the examination, the Veteran was able to sit for more than 30 minutes with minimal discomfort.  The examiner indicated that the Veteran's range of motion in the hip with a goniometer was inconsistent.  The Veteran experienced right hip pain with slight movement which was inconsistent with what he showed prior to entering the examination room when he was able to get up without much difficulty and ambulate with minimal difficulty.  The examiner stated that because of the Veteran's inconsistency and severe pain magnification he was not able to perform the Deluca repetitive motion examination adequately.  The examiner noted that the Veteran claimed to experience flare-ups of his right hip that lasted 5-6 hours.  The examiner stated that in spite of the Veteran's subjective complaints there was no evidence to support a hip diagnosis.  

X-rays of the right hip in October 2006 were interpreted as showing no acute abnormality.

VA treatment records were reviewed, but the records provide little information about the condition of the Veteran's right hip.  To the extent that the Veteran has received hip treatment from VA during the course of his appeal, it has been for his left hip.

In March 2012, the Veteran underwent a VA examination at which he reported that his right hip disability had worsened since service.  The examiner noted that there was no evidence to suggest any abnormal weight-bearing.  The examiner diagnosed the Veteran with a right hip strain with residuals of a nondisplaced fracture of the right acetabulum, with range of motion abnormality and arthritis of the right hip.  The Veteran indicated that he experienced flare-ups of his hip every night for approximately three hours during which bed rest was required and he was incapacitated.  With active and passive range of motion, the Veteran demonstrated forward flexion from 0-100 degrees, with rotation interior and exterior from 0-20 degrees, backward extension from 0-10 degrees, abduction from 0-20 degrees and adduction form 0-10 degrees.  The examiner noted that there was evidence of moderate to severe pain in the right hip with wincing on facial expression with forward flexion from 90-100 degrees, with rotation interior and exterior from 10-20 degrees, backward extension from 0-10 degrees, abduction from 0-20 degrees and adduction from 0-10 degrees.  The examiner noted that repetitive motion testing times three did not elicit additional pain, weakness, stiffness, fatigability, or lack of endurance.  Additionally, post-rest range of motion testing did not cause any additional limitation of motion.  The examiner noted that the Veteran's excursion, strength, speed, coordination, and endurance were all moderately decreased for the right hip.  With regard to functional impairment, the examiner noted that the Veteran experienced difficulty sitting tor more than 5 minutes, standing and walking more than 3-4 minutes, walking up and down steps, and climbing due to his right hip pain as a result of his activities of daily living.  There was less movement in the right hip than normal, but not more movement than normal.  There was some evidence of moderate to severe pain with range of motion testing of the right hip.  The Veteran had decreased motor testing, but no evidence of ankylosis, nonunion of the femur, flailed hip joint, or leg length discrepancy.

At his hearing before the Board in November 2012, the Veteran testified that he could not put weight on his right leg, bear weight on it, stand on it for any length of time, or sit on it for any length of time.  He added that he had to move on it and noted that the hip would frequently become numb.  

As noted, the Veteran's right hip was rated at 20 percent for the initial portion of his appeal, and was increased to 30 percent as of the date of his VA examination in March 2012 which did appear to show worsening of his right hip disability.

Turning to the rating criteria, a rating in excess of 20 percent may be assigned when there is malunion of femur, with marked knee or hip disability (Diagnostic Code 5255).  However, prior to the VA examination in March 2012, there was no showing of a marked hip disability.  It is true that the Veteran asserted that he was experiencing severe hip pain at earlier VA examinations, but multiple examiners found that the Veteran was inconsistent in his reports and that he magnified his pain.  

In weighing credibility of evidence, the Board may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).  

A Veteran is considered competent to report pain.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, his assertions of pain and incapacitation at the first two examinations are not found to be credible, as two examiners independently observed that the Veteran magnified symptoms and that the symptoms he reported during physical examination were inconsistent with those that were witnessed when he was unaware that he was being observed.  As such, the Board does not find the Veteran's subjective reports of hip problems to be sufficiently credible prior to March 2012 to establish a marked hip disability.  

As noted, prior to March 2012, the Veteran was able to rise easily and walk, albeit with a cane, to the examination room at his VA examinations.  He also failed to seek any VA treatment of his right hip.

As such, the credible evidence of record prior to March 2012 does not support a finding that the Veteran's right hip disability would have been best categorized as marked.  It is noted that at his March 2012 examination, the Veteran reported more frequent flare-ups of hip pain, which were supported by objective findings on the physical examination; and these complaints do support a 30 percent rating.

At the 2012 examination, the examiner explained that there was not any nonunion of the femur, and at no time during the course of the appeal has the evidence shown nonunion of the right femur, rendering the 60 and 80 percent ratings under Diagnostic Code 5255 inapplicable.

The Board has also considered the other potentially applicable Diagnostic Codes. Diagnostic Code 5250 involves ankylosis of the hip and Diagnostic Code 5254 involves a flail joint.  However, neither ankylosis of the hip, nor a flail joint, has been shown by the evidence and the examiner in March 2012 explicitly found no evidence of ankylosis and no flail joint.  As such, Diagnostic Codes 5250 and 5254 are inapplicable.  

Under Diagnostic Code 5251, a 10 percent rating is assigned when extension of the thigh is limited to 5 degrees.  Under Diagnostic Code 5252, 10, 20, 30, and 40 percent ratings are assigned when flexion of the thigh is limited to 45 degrees, 30 degrees, 20 degrees, and 10 degrees respectively.

As discussed above, the range of motion testing at the Veteran's first two VA examinations was considered unreliable as a result of the Veteran's magnification of symptoms and overall inconsistency.  However, even using the range of motion the Veteran was able to demonstrate during testing, he would not merit a higher rating based on limitation of motion as he demonstrated right hip flexion to 70 degrees at his first VA examination  and to 100 degrees at his second VA examination.  Likewise at the March 2012 VA examination, the Veteran again demonstrated 100 degrees of flexion.  Extension was consistently shown to be normal throughout the course of the appeal.

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Here, the examiners in 2005 and 2006 were not able to assess the "Deluca" factors on account of the Veteran's reporting inconsistencies.  Symptom magnification was not noted at the March 2012 VA examination, but the examiner found that the Veteran did not have additional loss of motion with repetitive motion testing, and range of motion testing did not cause additional pain, weakness, stiffness, fatigability, or lack of endurance.  As such, the objective evidence does not show that the Veteran's right hip range of motion is additionally functionally limited. 

It is clear that the Veteran has consistently experienced pain in his right hip on range of motion testing.  However, even if flexion was slightly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  At the March 2012 VA examination, it was acknowledged that the Veteran's right hip disability caused some functional limitation in that it prevented standing or sitting for extended periods of time.  However, to warrant a rating in excess of 20 percent based on limitation of motion, it would have to be shown that flexion was effectively restricted to 20 degrees, which is a long way from the 100 degrees of flexion that the Veteran he demonstrated at the March 2012 VA examination.  As such, the Board finds that a schedular rating in excess of 20 percent is not warranted based on limitation of motion of the right hip at any time during the Veteran's appeal. 

At the Veteran's Board hearing in November 2012, his representative stated that the Veteran's right hip condition was getting more severe, asserting that the examiner at the most recent VA examination had been unable to obtain the painless range of motion of the right hip.  However, a review of the March 2012 VA examination report (the most recent examination) shows that the Veteran was found to begin experiencing pain on flexion starting at 90 degrees.  As such, the Board does not find that the representative's suggestion is sufficient to trigger the duty to provide another examination.   

As described, a higher schedular rating for the Veteran's hip is not warranted either prior to or since March 2012, and the Veteran's claim is therefore denied.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's right hip disability that would render the schedular criteria inadequate.  The Veteran's main symptom is hip pain which is specifically contemplated in the rating assigned.  As such the schedular rating criteria adequately contemplate the Veteran's right hip disability and therefore referral for extraschedular consideration is not warranted. 

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board acknowledges that the Veteran is no longer employed.  He has not, however, alleged that he is unemployable solely on account of his service connected right hip disability.  It is noted that the Veteran stopped working in the mid 1990s after fracturing his ankle.  Thus, the Board finds that Rice is inapplicable since there is no evidence of unemployability due to the Veteran's service connected right hip disability.
 
Traumatic Brain Injury (TBI)  

The Veteran currently receives a 100 percent schedular rating for his TBI under 4.124a, Diagnostic Code 8045.  

The protocol for traumatic brain injuries was revised during the pendency of this appeal and made effective October 23, 2008.  The Federal Register is demonstrative and unequivocal on the point that the effective date of any award, or any increase in disability compensation, based solely on the new rating criteria will not be earlier than the effective date of this rule.  See 73 Fed. Reg. 54693 (Sept. 23, 2008).  See 38 U.S.C.A. § 5110(g).  

The Federal Register's paragraph addressing the applicability date of the new regulation specifically states that the amendment shall apply to all applications for benefits received by VA on or after October 23, 2008.  The old criteria will apply to applications received by VA before that date, although a veteran may request review under the revised regulations.  In the present case, the Veteran's claim was received in 2006, which is prior to the effective date of the amendment.  However, the RO adjudicated the Veteran's claim under the new regulations in the August 2012 Supplemental Statement of the Case and assigned a 100 percent rating for TBI and a separate 50 percent rating for headaches, both of which were made effective from October 23, 2008.  

As directed, prior to October 23, 2008, the previous version of 38 C.F.R. § 4.124a, Diagnostic Code 8045 is applicable, which provides that purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc. were to be rated under the Code specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8207).  

Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, are to be rated 10 percent and no more under Diagnostic Code 9304.  This 10 percent rating is not to be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a, DC 8045 (prior to October 23, 2008). 

As such, prior to October 2008, pursuant to the Diagnostic Code in effect at that time, the Veteran's TBI residuals were rated at 10 percent.  The Veteran contends that the higher rating he is currently assigned should have been assigned earlier than October 23, 2008.  At his hearing before the Board, the Veteran's representative suggested that the 100 percent rating should have gone back to at least the date of claim in May 2006, noting that the Veteran had experienced non-prostrating headaches and cognitive deficits throughout his appeal. 

The Board has thoroughly considered the Veteran's arguments and the evidence; unfortunately, while the Board is sympathetic toward the Veteran, it is bound by the law, and this decision is dictated by the relevant statutes and regulations.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).
 
Here, as will be discussed, the regulatory framework which was in effect at the time the Veteran's claim was received in May 2006 was considerably more restrictive in the benefits which were authorized for TBI residuals than is the current regulatory system.  As noted, on October 23, 2008, a liberalizing law was placed into effect and the Veteran has clearly and appropriately benefited by this change in law.  However, it must be recognized that it was a change in law, not a change in symptoms which provided the basis for the grant of higher levels of disability compensation.  That is, there is not a suggestion that the Veteran's TBI residual symptoms, such as headaches, worsened dramatically between May 2006 and October 2008 to justify the increase in his rating from 10 to 100 percent.  Rather, it was the application of a change in statute.

The regulations in effect when the Veteran's claim was received, direct two analyses.  First, it must be determined whether the Veteran has a purely neurological disease.  Examples of this which are listed in Diagnostic Code 8045 include hemiplegia, epileptiform seizures, facial nerve paralysis, etc.  "Hemiplegia" is defined as "paralysis of one side of the body." Dorland's Illustrated Medical Dictionary 746 (28th ed. 1994).  

A review of the VA examination reports, and VA and private treatment records does not reveal any suggestion that the Veteran's TBI has resulted in any paralysis and the Veteran has movement in all four extremities.  He has also denied experiencing any seizures, and there is no suggestion that he has experienced any facial nerve paralysis.  For example, the Veteran specifically denied having experienced any paralysis at a May 2010 VA examination.

The analysis now turns to the second part of Diagnostic Code 8045 (in effect prior to October 23, 2008), which directs that purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, are to be rated 10 percent and no more under Diagnostic Code 9304.  

Furthermore, the regulation states that this 10 percent rating is not to be combined with any other rating for a disability due to brain trauma; and ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a, DC 8045 (prior to October 23, 2008). 

Here, the Veteran has clearly experienced a number of subjective symptoms as a result of his service connected TBI, including headaches.  In his May 2006 claim, he specifically stated that his headaches were almost constant and uncontrollable.

At a VA examination in 2006, a mini mental status examination revealed evidence consistent with mild cognitive deficits; the examiner also noted that the Veteran experienced as non-prostrating headaches, which were thought to be residuals of his head injury. 

At a VA examination in May 2010, the Veteran continued to report a number of physical and mental problems, including fatigue, pain, sensory challenges, memory impairment and cognitive problems, difficulty with executive functions, psychiatric manifestations and neurobehavioral symptoms.  The Veteran also reported having difficulty with attention, concentration and memory, and noted that he had been treated by a psychiatrist for anxiety and depression.  The examiner concluded that based on objective testing and subjective reports, the Veteran had a brain injury with persistent cognitive impairments.

However, neither examiner diagnosed any multi-infarct dementia.

Private treatment records were also reviewed, as the Veteran was seen by a private psychiatrist, Dr. Piper, on 3-6 month intervals during the course of his appeal.  In summary of his treatment, Dr. Piper wrote in February 2011that he had cared for the Veteran since August 1996.  He stated that the Veteran had cognitive and mood changes secondary to a closed head injury.  The Veteran was noted to have persistent anxiety with labile mood swings and irritability.  His neurovegitative functions were disturbed by stress.  He worried with obsessive ruminations, but had never displayed any psychotic symptoms.  At times he was mistrustful, irritable and provocative.  The Veteran's cognitive functioning was noted to be impaired in that he was unable to concentrate or sustain attention.  He was unable to handle minimal stress and his memory was poor.

However, as with the VA examination reports, there is no mention of any multi-infarct dementia in Dr. Piper's treatment records.

Looking at the rating criteria in effect at the time the Veteran's rating was received, the criteria states that  purely subjective complaints from TBI are to be rated 10 percent and no more under Diagnostic Code 9304.  The use of "are" in this instance, instead of a word such as "may" suggests that when symptoms are related to a TBI, such as headaches, the symptoms are effectively subsumed and must be rated under Diagnostic Code 8045, and not for example under an alternative Diagnostic Code such as 8100.

As described, the Veteran's 10 percent rating for the residuals of his TBI, prior to October 23, 2008 is the appropriate rating as he has not been shown to experience multi-infarct dementia as a result of his TBI.  Accordingly, a schedular rating in excess of 10 percent is not warranted and the Veteran's claim is denied.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted in the case of the Veteran's TBI claim.  As discussed, it is clear that the Veteran has a number of symptoms that are residuals of his TBI, which may be classified as subjective complaints.  These include headaches, memory loss, and cognitive deficits among many.  However, the schedular rating criteria contemplates all of these symptoms.  

Looking to the language of the statute, it states that purely subjective complaints such as headache, dizziness, insomnia, etc are to be rated.  The use of "etc" would suggest that all subjective complaints are to be contemplated within the schedular rating framework.  When this is done, the schedular rating criteria reasonably describe the Veteran's reported symptomatology.  The Veteran has not described any exceptional or unusual features or symptoms of his TBI.  Moreover, while the TBI residuals appear to have impaired the Veteran's employability to some degree, the schedular rating criteria inherently include some consideration of the impact of the various disabilities on employment.  Additionally, a claim for TDIU based solely on the Veteran's TBI residuals has been referred in this case.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

II.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Right hand disorder

The Veteran is seeking service connection for a right hand disability, and specifically for residuals of a fracture of the fourth metacarpal bone of his right hand.  At his Board hearing in 2011, the Veteran testified that while in service in approximately 1978 he broke the fourth and fifth metacarpal bones in his right hand.  He clarified at his hearing that this was the right hand injury for which he is seeking service connection.  Thus, there is not a separate right hand disability on appeal aside from the claimed residuals of the alleged fracture of the 4th metacarpal; and indeed a separate had disability is not shown by the record.  

The Veteran is currently service connected for residuals of a fractured fifth metacarpal bone, and a fracture of the fifth metacarpal bone is clearly shown in the Veteran's service treatment records.  However, only the fifth metacarpal bone was noted to have actually been fractured during service; that is, there does not appear to be any evidence beyond the Veteran's assertions to suggest that he actually fractured his fourth metacarpal bone in service as he now suggests.

Service treatment records show that the Veteran was seen in the emergency room in January 1979 for a fracture of the base of the fifth metacarpal with some displacement.  There was a moderate amount of swelling in the right hand and x-rays confirmed a fracture of the fifth metacarpal bone.  No other fractures were noted in the x-ray report.  The Veteran was placed in a short arm case.  A follow-up x-ray in February 1979 showed good callus formation, and no additional fracture was noted.  The Veteran was given a profile for approximately a month in January 1979 specifically for his fifth metacarpal fracture, again there was no mention of any hand bone other than the fifth metacarpal being fractured.  In fact, there is no record of any fracture to any other bone in the Veteran's right hand during service.  There is similarly no description of any other right hand injury.
   
Following service, the Veteran did not mention any right hand problems for a number of years.  He initially filed a claim seeking service connection for a right hand disability in May 1997.  However, x-rays of the right hand in September 1997 showed normal appearing bones, joints, and soft tissues.  A VA examination was provided as well, but no right hand problems were discussed.  

At a VA examination in October 2000, the Veteran specifically denied any particular difficulty with his right hand, and no residuals of the fracture of the Veteran's right hand were found.  At VA examination in June 2002, the VA examiner also found no residuals of the right hand fracture, and noted that the right hand looked entirely normal with normal grip strength.

In December 2004, the Veteran was seen by VA at which time it was noted that he had normal use of his right hand with adjusting his clothing and handling his keys.

In May 2006, the Veteran stated that he was experiencing pain in the 4th and 5th metacarpal bones on his right hand.  Again, it is noted that the Veteran is service connected for residuals of his fifth metacarpal bone fracture, and a 10 percent rating is assigned in specific recognition of pain in his right hand.

A VA examination was provided in September 2006.  The Veteran complained of constant severe right hand pain.  The examiner found no anatomical defects at the time of the examination.  The Veteran could grasp objects and touch his all of the fingers of his right hand to the median transverse fold of the right palm.  The examiner found that it was an inconsistent examination of the right hand and opined that the Veteran was exhibiting significant pain magnification.  The examiner noted that the x-rays did not show degenerative changes.  

X-rays in October 2006 did show mild osteoarthritic changes in the fingers of the right hand; but it was also noted that there were no acute traumatic abnormalities, nor focal destructive lesions.  The only potential deformity was of the fifth metacarpal bone.  As such, this is not taken as an indication of an in-service disability, aside from the fifth metacarpal bone, which is already service connected.

The Veteran has continually argued that he broke both his fourth and fifth metacarpal bones in his right hand in service, such as in his June 2007 notice of disagreement and again at his hearing before the Board.  This is relevant, as lay testimony is considered competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

It is unclear whether a lay person such as the Veteran would be considered competent to identify a broken bone, as this appears to be a medically complex question that the Veteran would lack the medical qualification and training to address; since the diagnosis of a broken bone would appear to require the use of some imaging technology.

However, even if he were considered competent, the Board is within its province to weigh that testimony and to make a credibility determination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Here, the Veteran's statements and testimony are not found to be sufficiently credible to establish that he broke any bone in his right hand other than the 5th metacarpal.  His in-service treatment following the fight which broke his hand is clearly documented in the service treatment records and the x-rays taken at that time simply do not show any broken bone other than the 5th metacarpal.

In weighing the credibility of evidence, the Board may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).

Here, the Veteran has repeatedly been found to be overreporting his symptoms at VA treatment sessions and examinations, including in March 2004, December 2004, July 2005, and September 2006.  This pattern of mischaracterizing and overreporting symptoms, as documented by medical professionals, undermines the credibility of any assertions the Veteran makes. 

Additionally, the Veteran was noted to be a poor historian at the July 2005 VA examination, and he has been noted to have memory problems on a number of occasions.
 
As such, the Veteran's statements are simply not found to be sufficiently credible to establish that he fractured his fourth metacarpal bone during service.

It is observed that in several VA neurologic treatment records, including in November 1998 and in May 2003, it is noted under past history that the Veteran had a history of a fracture of the third and fourth metacarpals and had residual pain.  However, these records do not suggest that such fractures occurred in service.  Moreover, it is unclear where such a history came from aside from possibly the Veteran's own account, as no actual treatment for fractures of the 3rd or 4th metacarpals is actually shown by the service treatment records, and there is no mention of any fracture of the fifth metacarpal bone which was clearly fractured in the past.  Additionally, there are no x-rays cited to for such a finding of fractures.  As such, the Board concludes that these references are in error. 

Therefore, outside of the residuals of the fifth metacarpal bone fracture, the only hand disability that the Veteran appears to have been diagnosed with is osteoarthritic changes in the fingers.

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a), therefore 38 C.F.R. § 3.303(b) does apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, the Veteran's osteoarthritis of the fingers did not appear in service or within a year of service as it was first shown by x-rays that were taken in October 2006, more than two decades removed from the Veteran's service, and x-rays of the hand had been normal for many years after service.  

Symptoms of osteoarthritis simply have not been shown to be continually present since that time either, as the Veteran's right hand was repeatedly found to be normal for many years.  There is similarly no suggestion from any medical professional that the osteoarthritis in the Veteran's right hand is the result of his military service.

The Veteran's fifth metacarpal bone was fractured in service, but there is no credible evidence of any other in-service right hand fracture.  It is not disputed that the Veteran experiences pain in his right hand, but it is in recognition of that pain that he is assigned a 10 percent rating.

As discussed, the evidence of record simply does not show that the Veteran has a right hand disability other than the already service connected residuals of his fifth metacarpal bone fracture.  Therefore, the criteria for service connection have not been met, and the Veteran's claim is denied.

Right ankle disorder

In May 2006, the Veteran wrote that he wanted to file a claim for a right ankle condition since he was having pain and could not walk on his ankle, hip, leg and back without a cane.

The Veteran testified at a hearing before the Board that he injured his right ankle in approximately 1979 when he was in the jeep accident and was thrown from the vehicle.  Service treatment records from January 1978 confirm that the Veteran was in a motor vehicle accident which resulted in abrasions to his nose, swollen right ankle and knee, chest pain, and a broken tooth.  He was given an ACE wrap for his ankle.  X-rays of the ankle appear to have been taken, as the military was billed for x-rays, but the actual x-rays do not appear to be of record.  Nevertheless, it does not appear that the Veteran's ankle was fractured as he was only shown to have been treated with an ACE wrap and the service treatment records do not show any casting of the right leg/ankle at any time.  

There were no additional ankle complaints or treatment either during the Veteran's remaining time in service, or for many years after service. 

In September 2006, the Veteran was provided with a VA examination to investigate his claimed right ankle impairments.  However, he voiced no right ankle complaints at the examination, and no right ankle disability was diagnosed.  

In May 2007, a friend of the Veteran's who had known him since 1985 wrote a statement stating that one day the Veteran woke up after falling and his ankle had not been the same since.  However, this statement at most suggests a post-service ankle injury, and does not actually establish any current right ankle disability.  At a VA examination in May 2011, it was noted that he Veteran had left his last job in 1995 after breaking his right ankle at work.  This ankle fracture would have occurred nearly 15 years after service, with no ankle complaints recorded between the Veteran's separation from service and the ankle fracture.

Regardless, a review of the VA treatment records and examination reports does not show any current right ankle disability being diagnosed at any time during the course of the Veteran's appeal.  A VA examination was provided in an effort to help the Veteran establish his right ankle claim, but he did not report any ankle problems at the examination; and, in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the Veteran's claim of entitlement to service connection for a right ankle disability is denied.
  
Bilateral leg disorder

In May 2006, the Veteran wrote that his right hip disability was causing problems with his legs.  He stated that he could not stand for any length of time and he asserted that he could not walk on his ankle, hip, leg and back without a cane or some type of support.

At his Board hearing in 2012, the Veteran testified that his right and left leg claims were a result of his accident in service.  However, he did not specify what the actual leg disabilities or symptoms were that he was claiming aside from essentially leg pain; and a review of the service treatment records and post service records fails to identify a specific lower extremity disability (beyond the Veteran's service connected right hip disability)

Service treatment records are generally silent for any lower extremity injury, aside from the Veteran's right hip fracture during a motor vehicle accident.  In January 1979, the Veteran did complain of point tenderness in his right foot after kicking a person in a fight, but x-rays did not show any fracture, and he did not voice any subsequent right foot complaints during service.  Even so, the foot is anatomically distinct from the leg.

In the years following service, the Veteran filed claims seeking service connection for a number of problems, including his right hip, his back, and his shoulder, but he failed to seek service connection for his lower extremities until May 2006, approximately 27 years after separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim) 

He was provided with a VA examination in September 2006 to investigate his claim for a leg disability, but the examiner specifically noted that the Veteran did not voice complaints about either leg at the examination, and no leg disability was diagnosed.

In a March 2007 VA treatment record, the Veteran was noted to be able to move his left leg without restriction, and he not want his right leg evaluated on account of his history of a fracture to the hip.

In a September 2011 VA treatment record, it was noted that the Veteran was having joint swelling and tenderness in his left calf, a week after hearing a pop in his leg.  The Veteran was thought to have hyperextended his leg as he was pushing off with most of his weight on his right side, throwing garbage up and into a dumpster.  It was thought that he pulled a hamstring muscle, which would account for his complaints of left knee and calf pain.  X-rays of the left knee were negative for any fracture or dislocation. 

In a January 2013 VA treatment record it was noted under active problems that the Veteran had pain in the joint of his lower extremity.  No diagnosis was noted.

As described, the Veteran has not been found to have a leg disability in either leg that is not yet service connected.  To the extent the Veteran has experienced pain in his lower extremities, VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  The VA needs to identify a disability, not symptoms of a disability.  Here, a review of extensive VA treatment records does not reveal the diagnosis of a chronic leg disability.  It is noted that the Veteran was thought to have pulled a hamstring in 2011, and to the extent this is thought to constitute a disability for VA purposes, it clearly occurred decades after the Veteran separated from service.  Moreover, a VA examination was provided to investigate the presence of a leg disability, but again no leg disability was diagnosed.

Accordingly, because service connection cannot be granted for symptoms such as pain alone, and because no leg disability has been diagnosed, the Veteran's claim for a leg disability is denied.
  
III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by a letter dated in September 2006, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  Furthermore, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, private treatment records and VA treatment records have all been obtained.  Additionally, the Veteran testified at a hearing before the Board.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, 
neither the Veteran nor his representative has specifically objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 

ORDER

A rating in excess of 30 percent for a right hip disability, to include a rating in excess of 20 percent earlier than March 12, 2012, is denied.  

A rating in excess of 10 percent for a TBI earlier than October 23, 2008, is denied.  

Service connection for a right hand disorder (other than residuals of a fracture of the right fifth metacarpal), to include residuals of a fracture of the right fourth metacarpal, is denied.

Service connection for a right ankle disorder is denied.

Service connection for a right leg disorder is denied.

Service connection for a left leg disorder is denied.

REMAND

As noted above, the Court has held that a request for a TDIU is not a separate claim for benefits, but rather, can be part of any claim for increased compensation.  See Rice v. Shinseki, supra, at 453-54.  If the claimant or the evidence of record reasonably raises the question of whether a veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  

In this case, the Veteran's representative asserted at his Board hearing that the Veteran's 100 percent rating for his TBI should go back to the date of his claim in 2006.  There is also some suggestion, albeit prior to the appeal period, suggesting that the Veteran could not work as a result of his service connected TBI.  As such, the question of TDIU as a result of the Veteran's TBI residuals prior to October 2008 is raised by the record, and it is appropriate for the Board to address this matter. 

Accordingly, the case is REMANDED for the following action:

1.  Refer a claim of entitlement to a total disability rating based on individual unemployability (TDIU) as a result of the Veteran's service connected TBI residuals prior to October 23, 2008 to the Director of Compensation and Pension for consideration of extraschedular TDIU.

2.  Then, adjudicate a claim for TDIU as a result of the Veteran's service connected TBI residuals prior to October 23, 2008.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.

______________________________________________
D. C. SPICKLER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


